NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Examiner found the remarks received 5 February 2021 to be persuasive.  Specifically, the Examiner agrees with Applicant’s assessment that the disclosure of Jaworski does not anticipate or render obvious the claimed configuration wherein the heating element is located between the wick and the reflective element as Jaworski teaches that the cylinder 758 is configured for conducting heat from the heating element.  Jaworski does not disclose placement of the heating element between the wick and the cylinder 758.  Further, the embodiment of Figure 24 as discussed in [0091]-[0093] does not disclose the structure of “a cylindrical heating element” because the reflector, at best, is only disclosed to be “a full half circle.”  The reflector 720 mounted on an interior surface 722 is also not viewed to be in a “cylindrical” form and would not have the advantages of preventing the overall heating of the external surface of the device such that the overall energy requirements of the device are lowered .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774